Citation Nr: 0522785	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

An August 1996 Board decision found that there was not clear 
and unmistakable error in RO decisions prior to May 1994 and 
denied an effective date prior to November 9, 1992, for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain.

The veteran appealed the Board's August 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court affirmed the Board's decision holding that there 
was not clear and unmistakable error in RO decisions prior to 
May 1994, but vacated and remanded the Board's decision with 
respect to the claim of entitlement to an effective date 
earlier than November 9, 1992, for the award of a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  

In a January 2000 decision, the Board granted an earlier 
effective date of September 3, 1992, for a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  The veteran 
appealed this decision to the Court.  A June 2000 order of 
the Court granted a joint motion for remand, vacating and 
remanding that portion of the Board decision that denied an 
effective date earlier than September 3, 1992, for the award 
of a 100 percent rating for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain.  

In a March 2001 decision, the Board denied an effective date 
earlier than September 3, 1992, for a 100 percent evaluation 
for the veteran's service-connected somatoform pain disorder 
with residuals of low back pain.  The veteran appealed this 
decision to the Court.  A June 2001 order of the Court 
granted a joint motion for remand, vacating and remanding the 
Board decision. 

In a May 2002 decision, the Board denied an effective date 
earlier than September 3, 1992, for a 100 percent evaluation 
for the veteran's service-connected somatoform disorder with 
residuals of low back pain.  The veteran appealed this 
decision to the Court.  A February 2003 order of the Court 
granted a joint motion for remand, vacating and remanding the 
Board decision.  Copies of the Court's orders and the joint 
motions for remand have been included in the veteran's claims 
file.


FINDINGS OF FACT

1.  A September 1991 RO decision granted an increase in the 
evaluation assigned for the veteran's service-connected 
residuals of low back pain from 20 percent to 40 percent, 
effective August 16, 1991; the veteran did not appeal that 
decision and it is final.

2.  The veteran next filed to reopen his claim for an 
increased rating for his service-connected residuals of low 
back pain on November 9, 1992; it is not factually 
ascertainable that the veteran's service-connected somatoform 
pain disorder with residuals of low back pain increased in 
severity prior to September 3, 1992, and within one year 
prior to November 9, 1992.


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5293 (2004), (Diagnostic Code 9505 
prior to November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).  The veteran is also requested 
to submit any evidence in his possession pertaining to his 
claim.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that this 
issue has been before the Court four times with a Court 
order, in the first instance, and joint motions, three times 
thereafter, providing guidance with respect to what could 
substantiate entitlement to an earlier effective date, i.e., 
review to determine if any informal claim exists as well as a 
review to determine whether evidence of unemployability was 
submitted requiring consideration of a total disability 
rating based upon individual unemployability due to service-
connected disability. With consideration that the Court 
order, in the first instance vacating and remanding the 
Board's decision with respect to an earlier effective date, 
did so at the request of the VA Secretary's brief, served in 
April 1998, and the VA Secretary joined in the joint motion, 
in the three instances thereafter, as well as the statement 
of the case and supplemental statements of the case provided, 
the Board concludes that the VA has complied with the VCAA in 
informing the veteran and his representative of what 
information might substantiate his claim.  Furthermore, 
pursuant to the most recent joint remand the RO in a letter 
dated in July 2004 specifically informed the veteran and his 
representative of the information and evidence necessary to 
substantiate the claim, as well as which evidence VA will 
seek to obtain and which evidence the veteran is to provide.   
Further, neither the veteran nor his representative have 
indicated the existence of any relevant evidence that is not 
already of record and the Board is unaware of the existence 
of any relevant evidence that is not already of record. 

The veteran's representative has requested that the Board 
remand the case for the RO to request a "retrospective 
medical opinion" to determine when it was factually 
ascertainable that the veteran's symptoms had increased in 
severity and rendered him unable to work in the one year 
period prior to November 5, 1992, the date of his claim for 
an increased rating.  The Board declines to obtain such a 
medical opinion with respect to the claim of entitlement to 
an earlier effective date for a 100 percent evaluation for 
somatoform pain disorder with residuals of low back pain 
because the evidence of record upon which the Board has based 
its decision is sufficient to establish the necessary factual 
basis for its conclusions, and furthermore, because in view 
of the 14-year gap between the time period in question and 
any current examination, any opinion attempting at this late 
date to ascertain the veteran's disability level in the 
remote past would be speculative. However, a decision on a 
claim for earlier effective date may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102 (2002).  The duty to assist is not invoked, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  Thus, the 
Board concludes that the VA has complied with the VCAA and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394.  

Factual Background.

The veteran sustained a back injury in a motor vehicle 
accident in February 1980, diagnosed as a nondisplaced 
fracture of the right L1 transverse process.  Subsequent 
evaluations of the veteran in-service disclosed complaints of 
low back pain with no organic basis and a psychophysiologic 
reaction.

On his initial VA examination in February 1982, the veteran 
informed the examiner that he injured his low back in a motor 
vehicle accident in service and had experienced constant low 
back pain since.  He stated that various diagnoses had been 
suggested, but the examiner noted that apparently none had 
been confirmed.  The veteran stated that his low back pain 
was aggravated by sitting, standing, bending, lifting, 
turning certain ways, etc.  Residuals of a low back injury 
were diagnosed.  On neuropsychiatric examination, the veteran 
complained of constant pain in his lower back, which radiated 
to his left leg.  He said that he could not work because of 
his back discomfort, and that he was planning on going to 
college next summer or fall. The examiner noted that the 
veteran was properly groomed, alert, and cooperative but 
moderately tense.  His memory was intact, and he showed no 
disturbance of thinking or concentration or reasoning ability 
or judgment.  He was oriented and there was no affective 
inappropriateness.  Moderate psychological factors affecting 
physical condition was the psychiatric diagnosis.  

Service connection for residuals of a low back injury was 
established by an RO rating action, dated in April 1982.  
This disorder was rated 20 percent disabling under VA's 
Schedule for Rating Disabilities, effective from January 
1982.  The veteran did not appeal this action.  

Correspondence received in August 1982 from the United States 
Postal Service discloses that the veteran filed an 
application with the Post Office for a postal service 
position.

The veteran was afforded a VA examination of his service-
connected low back disorder in March 1984.  On this 
examination the veteran complained of prolonged aching and 
paresthesia of the lower back, pain radiating to the left 
hip, and throbbing of the back.  The veteran stated that he 
could get relief only by lying on the floor and putting ice 
on the back.  He also stated that the back pain is aggravated 
by sharp moves.  On physical examination forward flexion was 
to 80 degrees and backward extension to 30 degrees.  There 
was no paravertebral spasm or atrophy.  Moderate pain over 
the lumbar spine was noted.  Straight leg raising of 15 
degrees bilaterally was positive.  An x-ray of the 
lumbosacral spine was interpreted to show a shallow lordotic 
curve but to be otherwise unremarkable.  

Based on the above examination, the disability evaluation for 
the veteran's service-connected low back disorder was 
decreased from 20 percent to 10 percent by an RO rating 
action dated in April 1984.  The veteran did not appeal this 
action.  

In December 1985, the veteran requested an increased rating 
for his back disorder.
 
A medical record, received in January 1986 shows that the 
veteran was treated at the Duke University Medical Center 
emergency room in November 1985 for complaints of back pain 
that he reported was preventing him from working.  He 
described pain from the cervical neck to the low spine.  On 
physical examination bilateral rhomboid spasms were noted.  
Bilateral rhomboid strain was diagnosed.

A VA clinical note received in January 1986 records that the 
veteran was hospitalized by VA in December 1985 for 
evaluation and treatment for his service-connected low back 
disorder.  It was noted that the veteran had muscle spasms of 
the dorsal spine area, probable chronic lumbosacral strain 
with an acute exacerbation, and mild disc bulging by computer 
tomography of L4-L5.

An RO rating action dated in February 1986 awarded the 
veteran a total 100 percent evaluation for his service-
connected low back disorder from December 2, 1985 to February 
1, 1986 under the provisions of 38 C.F.R. § 4.29.  The 
veteran did not appeal this action.  

A summary of the veteran's VA hospitalization, beginning in 
December 1985 was received in February 1986.  On this 
admission the veteran complained that one month earlier, he 
started to have pain located in both sides of the spine.  The 
intensity of the pain was mild but present all the time.  
During physical activity he did not have much pain but after 
he stopped the activity, the pain got worse.  He had been 
working as a carpet cleaner up until a couple of weeks prior 
to the admission at which time the pain was rather 
bothersome.  He had not worked since that time.  Hw was a 
student studying to be an optician.  Physical examination 
noted the veteran to be alert, cooperative, and oriented.  He 
had mild to moderate tenderness with palpation on both sides 
of the spine from the base of the neck down to the lumbar 
area.  The rest of the physical examination was unremarkable.  
An x-ray of the cervical, thoracic, and lumbar spine was 
reported as a normal study.  A CT scan of the lumbar spine 
was reported as mild disc bulging at the L4-L5 level.  While 
hospitalized the veteran was treated with bed rest, heat 
application, Motrin and also Valium.  He left the hospital 
without telling anyone after being denied a two-day pass.  As 
a consequence, he was subsequently discharged irregularly

In April 1986, an RO letter informed the veteran that the 
summary of his VA hospitalization beginning in December 1985 
had been reviewed and did not warrant any change in the 
veteran's disability evaluation.  The veteran did not appeal 
this action.  

When examined by VA in January 1987, the veteran complained 
of low back pain and numbness radiating to both lower 
extremities.  He states that he was unable to perform work 
due to his back injury.  He had been in school for sometime 
and then set up his own business of cleaning rugs, but using 
a vacuum aggravated his back.  Prolonged sitting also 
aggravated his back and he complained of frequent headaches.  
On physical examination the veteran was noted to move easily 
and to have a normal gait.  He walked on toes and heels and 
squatted fully. His fingertips reached midway between knees 
and ankles.  Extension was to 20 degrees with complaints of 
low back pain.  Touch and vibratory sensation was normal, 
although the veteran complained of tingling in the left foot 
when lying flat on his back on the table.  Straight leg 
raising was to 80 degrees with tight hamstrings.  History of 
low back injury with persistent symptoms was the diagnosis.

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 10 percent to 20 
percent, effective from January 1987, by an RO rating action 
dated in April 1987.  The veteran did not appeal this action.  

In a letter dated in September 1987, and received in 
September 1988, a private chiropractor reported that the 
veteran presented in September 1986 with complaints of 
constant low back pain.  He further reported that the veteran 
stated that physical work and prolonged sitting aggravates 
his condition.  Examination of the veteran's dorsal lumbar 
spine revealed visible muscle spasms of the paravertebral 
musculature.  Palpation of the L4 and L5 sacral spinal region 
caused subjective complaints of pain. Straight leg raising 
test was negative and neurological test were unremarkable.  
Chronic aggravated muscular splinting of the paravertebral 
musculature and acute chronic synovitis of the lumbosacral 
diarthrodial articulations were the pertinent diagnoses.

In October 1988, an RO letter informed the veteran that the 
report from the chiropractor had been reviewed and did not 
warrant any change in his disability evaluation.  The veteran 
did not appeal this action.  
On VA examination in April 1989 the veteran reported that he 
was employed from November 1986 to February 1987 and from May 
1988 to July 1988 with two separate realty companies 
performing rental maintenance.  He had lost time from 
employment due to back pain and dizziness due to medication.  
He reported continuing problems with low back pain in the 
lumbosacral area radiating down the left leg resulting in 
numbness and tingling.  On physical examination, there was no 
paravertebral spasm or tenderness of muscles noted.  There 
was tenderness over the sacroiliac joints bilaterally.  There 
was left sciatic notch tenderness.  The veteran was able to 
bend to about 19 degree before complaining of pain in the 
lower back.  In a recumbent position, straight leg raising, 
bilaterally, was limited to 30 degrees bilaterally due to 
pain.  When sitting the veteran was able to raise the upper 
leg, bilaterally, to 90 degrees and the lower leg, 
bilaterally, to an almost straight position at the knee with 
the hip flexed lacking perhaps 10 degrees of extension.  
Lumbosacral pain syndrome by history was diagnosed.  History 
of bulge of L4-5 and mild hypertrophic changes of the L4-5 
and L5-S1 discs by history was also diagnosed.

In May 1989, an RO letter informed the veteran that the 
report from his VA examination had been reviewed and did not 
warrant any change in his disability evaluation.  The veteran 
did not appeal this action.  

When examined by VA in August 1991, the veteran reported 
employment with the United States Post Office as a mail 
processor from November 1989 to February 1990.  He reported 
12 months lost from work during this period.  The veteran 
complained of continuing severe low back pain and muscle 
spasm.  He stated that he had lost his job at the Post Office 
a year ago because of being unable to stand for long periods 
of time and that he is now unemployed.  Examination of the 
back showed severe constant bilateral paraspinal muscle 
spasms with acute tenderness over L3-L5 interspaces.  Lumbar 
spine mobility was limited to forward flexion to 35 degrees 
and backward extension to 10 degrees.  The veteran was able 
to stand on his toes for a short period of time but kneeling 
was limited to 50 degrees.  History of low back injury with 
residual severe muscle spasm and sciatica was diagnosed.

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 20 percent to 40 
percent, effective from August 1991, by an RO rating action 
dated in September 1991   The veteran did not appeal this 
action.  

In September 1992 the veteran submitted an Application for 
Work-Study Allowance with a letter from a potential employer 
stating an interest in employing the veteran in employment 
related to assisting veterans in getting services from his 
state employment security commission.  It was noted that he 
was enrolled in the bi-medical technology curriculum at a 
community college.

A report of a psychological evaluation of the veteran by a 
private psychologist was received in January 1993 assessing 
the veteran as suffering from a somatoform disorder.  He 
observed that the basic criteria were met with the veteran 
generally failing to consider or ultimately accept any 
psychological component to his discomfort, and demonstrating 
some psychodynamic basis for his disturbance.  He noted that 
atypical for this disorder was the relative absence of 
depression.  Typical of the somatoform pain disorder was the 
onset of the pain he complained of immediately following 
physical trauma.  The psychologist observed that despite some 
signs of improvement in non-verbal intellectual functioning, 
the veteran continued to demonstrate that he could readily 
decompensate under physical stress at the point when some 
representation of his capacity for full-time, masculine work 
performance is presented - for example his recent, intense 
response to an accidental fall coincidently only days before 
he might have been given full-time postal employee status.

The above psychologist in a letter dated September 3, 1992, 
and also received in January 1993, noted that he had reviewed 
Social Security criteria.  He that based on his review of the 
veteran's medical records, evaluation of the veteran and 
criteria contained within the Social Security regulations, 
the veteran met or at least equaled the requirements of a 
somatoform disorder.  He added that it was his opinion that 
since at least October 1985, the veteran's mental/emotional 
impairment has precluded him from performing any job on a 
continued or sustained basis.

Records received from the Social Security Administration in 
August 1993, show that, in September 1992, the veteran was 
awarded SSA disability benefits.  It was the finding of a SSA 
Administrative Law Judge that the veteran had been under a 
"disability" as defined by the Social Security Act, since 
October 2, 1985.

On a VA orthopedic examination in October 1993 the veteran 
was assessed following physical examination of having a 
nonanatomic complaint of left lower extremity pain with 
normal reflexes and normal physical examination, which is not 
consistent with herniated nucleus pulposus. Low back pain 
with normal orthopedic examination was the diagnosis.  On a 
VA psychiatric examination in October 1993, the examiner 
noted the veteran's previous diagnosis of a somatoform 
disorder by a private psychologist.  The veteran gave a 
corresponding history and said that his back pain had become 
worse; that it had become painful for him to walk and that he 
was unable to maintain a postal service job, which he 
obtained in 1990 because of symptoms increased by the 
exertion necessary to complete work.  The examiner opined 
that the current diagnosis of somatoform disorder was related 
to the diagnosis of psychological factors affecting physical 
condition.  He added that the veteran's primary complaints 
are orthopedic but in excess of which could be expected from 
the physical findings.

A rating decision by the RO in November 1993, recharacterized 
the veteran's service-connected disability as a somatoform 
pain disorder with residuals of low back pain.  The 
disability evaluation for this disorder was increased from 40 
percent to 100 percent, effective from November 9, 1992.   

A Board decision in January 2000 granted an earlier effective 
date of September 3, 1992 for the 100 percent disability 
evaluation for the service-connected somatoform disorder.

Analysis

Remands by the Court, in this matter, have essentially been 
for the purpose of providing the Board an opportunity to 
review the entire record and determine if an increase in the 
veteran's disability is ascertainable in the year prior to 
when he filed his claim on November 9, 1992, to determine 
whether there are outpatient or hospital examination reports 
or reports of admission to a VA or uniformed services 
hospital that may be accepted as the date of receipt of an 
informal claim for increased benefits, and to determine 
whether evidence of unemployability was submitted raising a 
claim of a total disability rating based upon individual 
unemployability due to service-connected disability.  See 
page 13 of the Secretary's brief and page 3 of the Court's 
order in Vet. App. No. 96-1730, page 4 of the joint remand in 
Vet. App. No. 00-591, and page 4 of the joint remand in Vet. 
App. No. 01-681. 38 U.S.C.A. §§ 5101(a), 5110(a), (b)(2) 
(West 1991); 38 C.F.R. §§ 3.151(a), 3.157, 3.400(o)(1)(2); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Norris v. West, 12 
Vet. App. 413 (1999).

In the argument submitted by the veteran in November 2000, it 
is asserted, at page 6, that the veteran's service-connected 
somatoform pain disorder with residuals of low back pain was 
100 percent disabling on and continuing from November 9, 
1991.  It is further asserted, at page 10, that the veteran 
is entitled to a 100 percent rating effective from August 
1990, one year prior to an August 1991 VA examination.  It is 
also requested, at page 10, that the Board review all 
evidence of record in an attempt to identify any informal 
claims filed between 1982 and 1992, based upon 38 C.F.R. § 
3.157(b), and assign an effective date in accordance 
therewith.  In argument submitted in February 2002, it is 
asserted that the veteran submitted multiple claims asserting 
total disabilities since February 1980 and argument is also 
presented that the provisions of 38 C.F.R. § 3.400(q) are for 
application.  The record reflects that the veteran's 
representative requested a copy of the veteran's complete 
claims folder in July 1997 and was provided a copy of the 
complete claims folder in August 1997.  The record indicates 
that neither the veteran or his representative has indicated 
the possibility of the existence of any additional relevant 
VA or private medical records, other than those included in 
the veteran's claims file, and the Board is unaware of the 
existence of any additional relevant VA or private medical 
records.

Once a formal claim for compensation has been allowed, 38 
C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 38 
C.F.R. § 3.157(b)(2) provides that evidence from a private 
physician or layman will be accepted as a claim as of the 
date of receipt thereof.

A careful and thorough review of the record reflects that, in 
each instance, following a VA examination or hospitalization, 
a rating action was undertaken.  See VA examinations dated in 
February 1982, March 1984, January 1987, April 1989, and 
August 1991, as well as a report relating to VA 
hospitalization from December 1985 to January 1986.  In 
response to each of these examinations and hospitalization, 
see rating decisions dated in April 1982, April 1984, April 
1986, April 1987, May 1989, and September 1991.  Since, in 
each instance, there was an RO decision following 
examinations and hospitalization, each of these informal 
claims has been finally adjudicated and the referenced RO 
decisions are final.

During the period from 1982 to 1991, the veteran also 
submitted written statements reflecting his claims for an 
increased evaluation for his service-connected disability.  
In September 1988, he submitted a private treatment record.  
However, again, in each instance that he submitted a 
statement indicating a desire to claim an increase in 
benefits, an RO decision was issued.  This was also the case 
following the submission of the private treatment record in 
September 1988.  See an October 1988 RO decision with notice 
to the veteran.

With respect to whether evidence of unemployability was 
submitted, requiring consideration of a total disability 
rating based upon individual unemployability due to service-
connected disability, it is asserted that subsequent to the 
award of service connection and initial grant of 20 percent 
for the veteran's service-connected back disability, the 
veteran has filed several claims for increased compensation, 
alleging that he was totally disabled since his injury in 
February 1980.  He argues that the Social Security 
Administration found that he was unable to engage in 
substantial gainful activity since at least October 1985, and 
reference is also made to a January 1986 hospital discharge 
summary and a March 1990 medical record as well as a February 
1991 psychological evaluation and a September 1992 private 
medical report indicating that the veteran has been precluded 
from performing any job on a sustained basis since October 
1985.
No specific reference to any particular document is made as 
part of the allegation that the veteran filed claims alleging 
that he was totally disabled following his initial grant of 
service connection.  A careful review of the file by the 
Board does not disclose that the veteran ever alleged that he 
was totally disabled or unemployable prior to the submission 
of his November 9, 1992, claim.  Further, a review of the 
medical evidence cited as being evidence of employability 
reflects that the January 1986 VA hospital discharge summary 
does not provide any evidence that the veteran was 
unemployable.  It reflects that the veteran still had some 
pain after completion of a course of physical therapy but 
ends with the veteran leaving the hospital without telling 
anyone and being discharged irregularly.  The March 1990 
medical record is a private medical record and was received 
by the VA in August 1993 as a part of the veteran's Social 
Security Administration records.  The February 1991 and 
September 1992 medical reports are private medical records 
and were received by the VA in January 1993.

The veteran was granted service connection for residuals of a 
low back injury by rating decision dated in April 1982.  A 20 
percent evaluation was assigned. An April 1984 rating 
decision decreased the evaluation to 10 percent.  In April 
1987, rating decision increased the evaluation for residuals 
of a low back injury to 20 percent.  The 20 percent 
evaluation remained in effect until the September 1991 rating 
decision granting a 40 percent evaluation from August 16, 
1991.  This evaluation remained in effect until the 100 
percent evaluation was assigned, effective September 3, 1992.  
Thus, the veteran's schedular rating did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a) at any time prior to 
September 3, 1992.

On the basis of the above analysis, the record does not 
contain any formal or informal claims or evidence of 
unemployability received prior to the September 1991 rating 
decision that remained pending after that decision and the 
record does reflect that each and every claim filed prior to 
the September 1991 RO decision was adjudicated.  Therefore, a 
preponderance of the evidence is against the assignment of an 
effective date prior to September 3, 1992, for a 100 percent 
schedular evaluation for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain on 
the basis of a pending claim that was filed prior to 
September 1991.  Further, a preponderance of the evidence is 
against the assignment of a total rating based upon 
individual unemployability prior to September 3, 1992, on the 
basis of a pending claim that was filed prior to November 9, 
1992, because prior to November 9, 1992, there was no 
evidence of unemployability submitted and the veteran did not 
meet the minimum criteria of 38 C.F.R. § 4.16(a).

The first communication, following the September 1991 RO 
final decision, that indicates a desire to claim an increase 
in the evaluation assigned the veteran's service-connected 
disability is a communication from the veteran's then 
representative, received November 9, 1992.  This is the first 
claim received from the veteran following the September 1991 
RO decision and there is no evidence that the veteran 
received VA hospitalization or inpatient or outpatient 
examination during the period from September 1991 to November 
9, 1992, or otherwise any evidence that would indicate that 
an informal or formal claim was filed during this period.  
This is also the first communication from the veteran 
indicating a belief that he is totally disabled due to 
service-connected disability.

Therefore, a preponderance of the evidence is against a 
finding that the veteran is entitled to the assignment of an 
earlier effective date for the 100 percent evaluation for his 
service-connected somatoform pain disorder with residuals of 
low back pain on the basis of any claim filed prior to 
November 9, 1992.  Further, a preponderance of the evidence 
is against a finding that the veteran would be entitled to 
the assignment of an earlier effective date for a total 
rating based on individual unemployability due to service-
connected disability on the basis of any claim filed prior to 
November 9, 1992.

In this regard, the Board observes that the joint remand 
motion, granted by the Court's most recent order, makes 
reference to Social Security Administration findings 
indicating unemployability from 1985 as well as private 
medical records indicating unemployability from 1985.  The 
veteran has also presented argument relating to private 
medical records that are dated prior to November 9, 1992.  
However, the Social Security Administration records and the 
referred to private medical records were all received after 
November 9, 1992.  As noted, the date of receipt of evidence 
from private physicians or laypersons is the date of claim 
and not the date of treatment. 38 C.F.R. § 3.157(b)(2).

In this regard, the Board notes that the veteran's 
representative has argued that the provisions of 38 C.F.R. § 
3.400(q) are for application, warranting a reopening of the 
veteran's claim from the time of his initial claim for 
service connection.  No authority for this interpretation has 
been given and the Board does not so construe the provisions 
of 38 C.F.R. § 3.400(q) as applying to increase rating 
claims.

In the joint remand motion, granted by the Court, it is noted 
that the Board conceded that there was competent evidence of 
unemployability in 1985, but did not adequately explain how 
the veteran failed to meet the criteria for a total schedular 
rating in the years subsequent to 1985, in light of such 
evidence.  Neither the Court order nor the joint remand 
motion supply any authority that would authorize the grant of 
a total schedular rating or the grant of a total rating based 
upon individual unemployability due to service-connected 
disability in the absence of the filing of a claim.  There is 
no indication, and the Board is not aware of any holding, 
that overrules the Court's decision in Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997), holding that "38 U.S.C. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."

On the basis of the Board's previous analysis, the Board has 
concluded that all claims that were filed prior to November 
9, 1992, were finally adjudicated.  Further, the Board has 
concluded, based upon the above analysis, that there was no 
evidence of unemployability submitted prior to November 9, 
1992.  All of the evidence of unemployability submitted on 
November 9, 1992, and thereafter, were private medical 
records and, as such, may not be construed as being a claim 
until the date of their receipt.  The Board is unaware of any 
law or regulation, or Court authority that would permit the 
grant of an effective date for an increased rating earlier 
than one year prior to the date of filing of a claim.  
Therefore, in the absence of the veteran being able to 
demonstrate that he had an increase in disability or became 
unemployable in the year prior to November 9, 1992, it is not 
relevant that the evidence he has submitted subsequent to 
November 9, 1992, may demonstrate that he was unemployable 
from 1985 forward, in the absence of this evidence 
constituting a claim filed prior to November 9, 1992.

Finally, with respect to VA treatment records dated from 1982 
to 1986, and received subsequent to the September 1991 RO 
decision, none of these records reflect that they pertain to 
the admission of the veteran to a VA hospital or that they 
represent an outpatient or hospital examination.  Therefore, 
they do not constitute informal claims under the provisions 
of 38 C.F.R. § 3.157(b)(1).  Further, these records do not 
indicate an intent to apply for an increased rating. 38 
C.F.R. § 3.155.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
disability was received on November 9, 1992, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1) is that the 
effective date of the award for an increased evaluation is 
the date of the veteran's claim, November 9, 1992, or the 
date entitlement is shown, whichever is later.  The veteran 
has been awarded a 100 percent evaluation effective September 
3, 1992.  Therefore, the focus of the Board's review at this 
time is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected 
disability prior to September 3, 1992, and within the year 
prior to November 9, 1992.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); see also Harper, supra.

Therefore, in order to be assigned an effective date prior to 
September 3, 1992, for a 100 percent evaluation for a 
service-connected disability, it must be factually 
ascertainable that the veteran's disability underwent an 
increase prior to September 3, 1992, and within the year 
prior to November 9, 1992.  In determining whether or  not an 
increase was factually ascertainable prior to September 3, 
1992, and within the year prior to November 9, 1992, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Under Diagnostic Code 9505, in effect during the year prior 
to November 9, 1992, a 100 percent evaluation was warranted 
if the veteran was shown to be totally isolated in the 
community, or exhibit total incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only needed to meet one of these criteria to be awarded a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994). 
The maximum schedular evaluation available under Diagnostic 
Code 5293 was 60 percent for pronounced intervertebral disc 
syndrome where there were persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  An extraschedular evaluation 
could be assigned under 38 C.F.R. § 3.321(b)(1) if the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the reports of VA examinations from February 1982 
through August 1991 reflect the ongoing chronic nature of the 
veteran's service-connected low back disability and an 
increase in symptomatology related to his service-connected 
low back disability.  The report of a January 1987 VA 
examination reflects that the veteran had attempted to set up 
his own business cleaning rugs, but using a vacuum had 
aggravated his back.  The report reflects that he planned to 
return to school. The reports of April 1989 and August 1991 
VA examinations reflect increasing symptoms with respect to 
the veteran's back and the August 1991 VA examination report 
indicates that the veteran was somewhat depressed.

A February 1991 report of psychological evaluation by P. K., 
Ph.D., a private psychologist, received in January 1993, 
reflects that the veteran "continues to demonstrate that he 
can readily decompensate."  The report reflects that the 
veteran indicated that he managed duplexes owned by his 
mother, in exchange for rent, and that his modest income had 
been its highest in 1989 when he was selling framed copies of 
a self-authored poem.  A September 3, 1992, statement from 
the same private psychologist, received in January 1993, 
reflects that the veteran's mental and emotional impairment 
had precluded him from performing any job on a continued and 
sustained basis since at least October 1985.  An August 1994 
statement from a private psychologist reflects that the 
veteran has "essentially the same kind of somatoform disorder 
now that he had some 13 years ago."

The record contains evidence received from the Social 
Security Administration reflecting that, in April 1982, the 
veteran's claim for disability benefits was denied and that, 
in September 1992, his claim for disability benefits was 
granted, effective October 2, 1985.  These records were 
received in August 1993.

Although the reports of VA examinations, hospitalization, and 
treatment, in the mid to late 1980's, do not indicate that 
the veteran was unemployable as a result of his service-
connected disability, the reports and September 3, 1992, 
statement from the private psychologist, P. K., as well as 
the Social Security Administration determination support a 
finding that the veteran was unemployable as a result of his 
somatoform disorder from approximately October 1985.

On the basis of the above analysis, there is competent 
medical evidence that would support a finding that the 
veteran's service-connected disability increased in severity 
in approximately 1985 to such an extent that would result in 
his unemployability.  However, there is no competent medical 
evidence that would support a finding that the veteran's 
service-connected disability increased in severity prior to 
September 3, 1992, and within the year prior to November 9, 
1992.  There is competent medical evidence, in the August 
1994 statement from the private psychologist, indicating that 
the veteran's service-connected disability did not increase 
in severity prior to September 3, 1992, and within the year 
prior to November 9, 1992, in that this evidence indicates 
that the veteran's somatoform disorder has been essentially 
the same for the past 13 years.  With consideration that 
there is no competent medical evidence supporting a finding 
that it is factually ascertainable that an increase in the 
severity of the veteran's service-connected somatoform pain 
disorder with residuals of low back pain occurred prior to 
September 3, 1992, and within the year prior to November 9, 
1992, and competent medical evidence supporting a finding 
that the veteran's service-connected somatoform pain disorder 
with residuals of low back pain did not increase in severity 
during this time period, but increased in severity to a 
degree that the veteran was unemployable in approximately 
1985, a preponderance of the evidence is against a finding 
that it is factually ascertainable that the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain increased in severity prior to September 3, 
1992, and within the year prior to November 9, 1992.  
Therefore, since an increase in disability did not occur 
prior to September 3, 1992, and within the year prior to 
November 9, 1992, the general rule of 38 C.F.R. § 3.400(o)(1) 
is for application and an effective date prior to September 
3, 1992, is not warranted.  Harper at 126-27.

Again, in response to any question regarding how the veteran 
failed to meet the criteria for a total schedular rating in 
the years subsequent to 1984 in light of evidence indicating 
that he has been unemployable since 1985, the Board has 
provided analysis herein regarding how each and every claim 
of record has been adjudicated and the September 1991 RO 
decision is final.  Further, the Board has provided analysis 
regarding the absence of any evidence of unemployability 
prior to the veteran's November 9, 1992, claim.  Further, the 
Board is unaware of any governing legal authority that would 
permit the award of a total rating based upon individual 
unemployability more than one year prior to November 9, 1992, 
based upon a claim filed on that date or based upon private 
medical records or Social Security Administration records 
submitted subsequent to November 9, 1992.  In the absence of 
a pending unadjudicated claim that would permit the 
assignment of an effective date in 1985, the submission of 
evidence, that would not establish a claim earlier than the 
date of submission, subsequent to the veteran's November 
9,1992, claim, indicating unemployability as early as 1985 
cannot result in the award of an effective date prior to one 
year before the November 9, 1992, claim.




ORDER

An effective date prior to September 3, 1992, for a 100 
percent evaluation for somatoform pain disorder with 
residuals of low back pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


